DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered. Claims 1,5,7,9,11 and 18-21 are pending.
Claim Objections
Claims 7,9,19 and 21 are objected to because of the following informalities:  
Regarding claim 7, claim 7 is objected for being confusing by not including commas:











Currently amended) The information processing apparatus according to claim 1, the processor further configured to:
extract [[the]] index data corresponding to [[the]] a label given to each of the  plurality of unit work [[data]] videos acquired through division from a database which stores the filmed video.
Claim 7 (After currently amended) The information processing apparatus according to claim 1, the processor further configured to:
extract index data corresponding to a label given to each of the  plurality of unit work  videos acquired through division from a database which stores the filmed video.
Claim 7 (Objection suggestion) The information processing apparatus according to claim 1, the processor further configured to:
extract index data, corresponding to a label given to each of the plurality of unit work  videos acquired through division, from a database which stores the filmed video.
	Regarding claim 9, claim 9 is objected the same as claim 7.



Regarding claim 19, claim 19 is objected similarly as claim 7:
Claim 19. (Objection suggestion) The information processing apparatus according to claim 18, the processor further configured to:
store in the memory history of selection performed by the processor,
wherein the processor is further configured to control to display a selected unit work video specified by history, corresponding to the selected unit work video, together with the selected unit work video.













Claim 21, line 4 has the remnant “
[[brackets]]:
--[[
Further regarding claim 21, line 17,18’s “the second feature of index data” ought be:
--[[the]] a second feature of index data--.
Further regarding claim 21, line 19’s “the index data” ought be:
--the second feature of index data--.
Further regarding claim 21, line 20,21’s “the second feature includes a work time for the worker to finish”, corresponding to a benchmark index via fig. 13: “BENCHMARKING WORK”, ought be:
--the second feature of index data includes a work time for the worker to finish--.
Further regarding claim 21, line 23’s “ the second feature and the index feature” ought be:
-- the second feature of each of the plurality of unit work data and the second feature of index data [[feature]]--.
Appropriate correction is required.














perform an area division process with respect to an image indicated by captured6Customer No.: 31561 Docket No.: 80315-US-348Application No.: 16/104,132data acquired by capturing a state of a work performed by a worker, and [[

determining whether a change of a first feature of the image for each of the partial areas satisfies a first predetermined condition; 

divide the captured data into a plurality of unit work data at a timing when the change in the first feature of the image for each of the partial areas satisfies the first predetermined condition; 

give a label, which is assigned to each of the partial areas, to each of the plurality of the unit work data; 

select the unit work data having a second feature, which satisfies a second predetermined condition, from the plurality of unit work data, wherein selecting the unit work data comprises: 

compare a second feature of each of the plurality of the unit work data to [[the]] a second feature of index data corresponding to the label given to the unit work data, wherein the second feature of index data are accumulated unit work data that satisfy the second predetermined condition, and the second feature of index data includes a work time for the worker to finish the unit work; and 

specify the unit work data from the plurality of unit work data in which a difference between the second feature of each of the plurality of the unit work data and the second feature of index data [[feature]] is equal to or larger than a predetermined threshold; and 

present the selected unit work data.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation (BRI) of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Thus, 35 USC 112(f) is NOT invoked. Accordingly:
Claim 11, last line’s “the division” is interpreted to refer back to both divisions of claim 1, line 5’s “divide each of the images into a plurality of partial areas” and claim 1, line 9’s “divide the filmed video into a plurality of unit work [[data]] videos” and NOT to the third division of claim 11, lines 4,5’s “divide the filmed video into a plurality of procedures”.





Claim 21 is interpreted as said:
21. (objection suggestion) An information processing apparatus comprising a processor and a memory, the processor configured to: 

perform an area division process with respect to an image indicated by captured6Customer No.: 31561 Docket No.: 80315-US-348Application No.: 16/104,132data acquired by capturing a state of a work performed by a worker, and [[

determining whether a change of a first feature of the image for each of the partial areas satisfies a first predetermined condition; 

divide the captured data into a plurality of unit work data at a timing when the change in the first feature of the image for each of the partial areas satisfies the first predetermined condition; 

give a label, which is assigned to each of the partial areas, to each of the plurality of the unit work data; 

select the unit work data having a second feature, which satisfies a second predetermined condition, from the plurality of unit work data, wherein selecting the unit work data comprises: 

compare a second feature of each of the plurality of the unit work data to [[the]] a second feature of index data corresponding to the label given to the unit work data, wherein the second feature of index data are accumulated unit work data that satisfy the second predetermined condition, and the second feature of index data includes a work time for the worker to finish the unit work; and 

specify the unit work data from the plurality of unit work data in which a difference between the second feature of each of the plurality of the unit work data and the second feature of index data [[feature]] is equal to or larger than a predetermined threshold; and 

present the selected unit work data.






Further claim 21 is interpreted via MPEP 2111.04 II. CONTINGENT LIMITATIONS
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”

Thus, the broadest reasonable interpretation (BRI) of system claim 21, comprising the contingent limitation “divide…when” in line 9, includes every word of claim 21:














perform an area division process with respect to an image indicated by captured6Customer No.: 31561 Docket No.: 80315-US-348Application No.: 16/104,132data acquired by capturing a state of a work performed by a worker, and 

determining whether a change of a first feature of the image for each of the partial areas satisfies a first predetermined condition; 

divide the captured data into a plurality of unit work data at a timing when the change in the first feature of the image for each of the partial areas satisfies the first predetermined condition; 

give a label, which is assigned to each of the partial areas, to each of the plurality of the unit work data; 

select the unit work data having a second feature, which satisfies a second predetermined condition, from the plurality of unit work data, wherein selecting the unit work data comprises: 

compare a second feature of each of the plurality of the unit work data to the second feature of index data corresponding to the label given to the unit work data, wherein the index data are accumulated unit work data that satisfy the second predetermined condition, and the second feature includes a work time for the worker to finish the unit work; and 

specify the unit work data from the plurality of unit work data in which a difference between the second feature and the index feature is equal to or larger than a predetermined threshold; and 

present the selected unit work data.

Accordingly, system claim 21 (including system claims 1,5,7,9,11,18,19,20) is directed more to being a system claim than as being a method claim due to the claimed “configured” as one of skill in the art of computers given applicant’s disclosure would interpret.


The claimed “configured” (as in “the processor configured to:” in claim 1, line 2) is interpreted in light of applicant’s disclosure (such as applicant’s figures 1-3) and definition thereof
configure
verb (used with object), con·fig·ured, con·fig·ur·ing.
1	to design or adapt to form a specific configuration or for some specific purpose:
The planes are being configured to hold more passengers in each row.
2	Computers.
a	to put together (a computer or computer system) by supplying, arranging, or connecting a specific set of internal or external components:
My next laptop will be configured for gaming with a fast processor and lots of memory.
b	to set up (a software program or device) for a particular computer, computer system, or task:
to configure the printer for a wireless network.

wherein “configuration” is defined via Dictionary.com, emphasis added “program or device is set up for a particular computer, computer system, or task”:
configuration
1	the relative disposition or arrangement of the parts or elements of a thing.
2	external form, as resulting from this; conformation.
3	Astronomy.
a	the relative position or aspect of heavenly bodies.
b	a group of stars.
4	Chemistry. an atomic spatial arrangement that is fixed by the chemical bonding in a molecule and that cannot be altered without breaking bonds (contrasted with conformation).
5	Computers.
a	the way a computer or computer system is put together; a specific set and arrangement of internal and external components, including hardware, software, and devices.
b	the way a software program or device is set up for a particular computer, computer system, or task; the specific settings for a program or device:
configuration of your email program to work with your new ISP.



The claimed “indicated” (as in “frame images captured 
indicate
verb (used with object), in·di·cat·ed, in·di·cat·ing.
1	to be a sign of; betoken; evidence; show:
His hesitation really indicates his doubt about the venture.
2	to point out or point to; direct attention to:
to indicate a place on a map.
3	to show, as by measuring or recording; make known:
The thermometer indicates air temperature.
4	to state or express, especially briefly or in a general way; signal:
He indicated his disapproval but did not go into detail.
5	Medicine/Medical.
A	(of symptoms) to point out (a particular remedy, treatment, etc.) as suitable or necessary.
B	to show the presence of (a condition, infection, etc.).

BRITISH DICTIONARY DEFINITIONS FOR INDICATE
indicate
verb (tr)
1	(may take a clause as object) to be or give a sign or symptom of; imply:
cold hands indicate a warm heart
2	to point out or show
3	(may take a clause as object) to state briefly; suggest:
he indicated what his feelings were
4	(of instruments) to show a reading of:
the speedometer indicated 50 miles per hour
5	(usually passive) to recommend or require:
surgery seems to be indicated for this patient







The claimed “filmed” (as in “frame images captured from a filmed video of a work performed by a worker” in claim 1, lines 3-5) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com
film
verb (used with object)
9	to cover with a film, thin skin, or pellicle:
A bloom of algae films the pond every summer.
10	Movies.
a	to record in video format as a movie, with or without audio:
We didn't know we were being filmed.
b	to make a movie of:
to film a novel.
verb (used without object)
11	to become covered by a film:
The water filmed over with ice.
12	Movies.
a	to be reproduced in video format as a movie, especially in a specified manner:
This story films easily.
b	to direct, make, or otherwise engage in the production of movies, TV shows, or other video content:
They'll be filming here for the next six months.

BRITISH DICTIONARY DEFINITIONS FOR FILM
film
verb
8	a	to photograph with a cine camera
b	to make a film of (a screenplay, event, etc)
9	(often foll by over) to cover or become covered or coated with a film






The claimed “video” (as in “frame images captured from a filmed video of a work performed by a worker” in claim 1, lines 3-5) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “a thing”:
video
noun
1	a program, movie, or other visual media product featuring moving images, with or without audio, that is recorded and saved digitally or on videocassette:
Let's stay at home and watch a video.
She used her phone to record a video of her baby's first steps.
I spent all morning watching videos of cats online.
2	Television.
a	the elements of television, as in a program or script, pertaining to the transmission or reception of the image (distinguished from audio).
b	the video part of a television broadcast.
3	Informal. videotape.
4	Informal. television:
She is a star of stage and video.
5	music video.

wherein “product” is defined:
product, noun
1	a thing produced by labor:
products of farm and factory; the product of his thought.
2	a person or thing produced by or resulting from a process, as a natural, social, or historical one; result:
He is a product of his time.
3	the totality of goods or services that a company makes available; output:
a decrease in product during the past year.
4	Chemistry. a substance obtained from another substance through chemical change.
5	Mathematics.
a	the result obtained by multiplying two or more quantities together.
b	intersection (def. 3a).

BRITISH DICTIONARY DEFINITIONS FOR VIDEO
video
noun plural -os
3	the visual elements of a television broadcast
4	a film recorded on a video cassette
5	short for video cassette, video cassette recorder
6	US an informal name for television
The claimed “area” (as in “divide each of the images into a plurality of partial areas” in claim 1, lines 5,6) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1,2,4 and 6-10 are consistent while definitions 3 and 5 are not:
area
noun
1	any particular extent of space or surface; part:
the dark areas in the painting;
the dusty area of the room.
2	a geographical region; tract:
the Chicago area;
the unsettled areas along the frontier.
3	any section reserved for a specific function:
the business area of a town;
the dining area of a house.
4	extent, range, or scope:
inquiries that embrace the whole area of science.
5	field of study, or a branch of a field of study:
Related areas of inquiry often reflect borrowed notions.
6	a piece of unoccupied ground; an open space.
7	the space or site on which a building stands; the yard attached to or surrounding a house.
8	British. areaway (def. 1).
9	the quantitative measure of a plane or curved surface; two-dimensional extent.
10	Anatomy. a zone of the cerebral cortex having a specific function:
The damage to Broca's area affected his speech.

Thus, definitions 3 and 5 of area:
“3	any section reserved for a specific function”; and 
“5	field of study, or a branch of a field of study”
 are not consistent with applicant’s disclosure.




The claimed “based” (as in “detect chronological order changes based on a variation” in claim 1, line 7) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
base
verb (used with object), based, bas·ing.
28	to make or form a base or foundation for.
29	to establish, as a fact or conclusion (usually followed by on or upon):
He based his assumption of her guilt on the fact that she had no alibi.
30	to place or establish on a base or basis; ground; found (usually followed by on or upon):
Our plan is based on a rising economy.
31	to station, place, or situate (usually followed by at or on):
He is based at Fort Benning. The squadron is based on a carrier.

BRITISH DICTIONARY DEFINITIONS FOR BASE (1 OF 2)
base1
verb
29	(tr foll by on or upon) to use as a basis (for); found (on): your criticisms are based on ignorance
30	(often foll by at or in) to station, post, or place (a person or oneself)

wherein “found” is defined:
BRITISH DICTIONARY DEFINITIONS FOR FOUND (2 OF 3)
found2
verb
1	(tr) to bring into being, set up, or establish (something, such as an institution, society, etc)
2	(tr) to build or establish the foundation or basis of
3	(also intr; foll by on or upon) to have a basis (in); depend (on)







The claimed “unit” (as in “divide the filmed video into a plurality of unit work [[data]] videos” in claim 1, lines 9,10) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-13 are equally applicable:
unit
noun
1	a single thing or person.
2	any group of things or persons regarded as an entity:
They formed a cohesive unit.
3	one of the individuals or groups that together constitute a whole; one of the parts or elements into which a whole may be divided or analyzed.
4	one of a number of things, organizations, etc., identical or equivalent in function or form:
a rental unit; a unit of rolling stock.
5	any magnitude regarded as an independent whole; a single, indivisible entity.
6	Also called dimension. any specified amount of a quantity, as of length, volume, force, momentum, or time, by comparison with which any other quantity of the same kind is measured or estimated.
7	the least positive integer; one.
8	Also called unit's place.
a	(in a mixed number) the position of the first digit to the left of the decimal point.
b	(in a whole number) the position of the first digit from the right of the decimal point.
9	a machine, part, or system of machines having a specified purpose; apparatus:
a heating unit.
10	Education. a division of instruction centering on a single theme.
11	Military. an organized body of soldiers, varying in size and constituting a subdivision of a larger body.
12	Medicine/Medical.
a	the measured amount of a substance necessary to cause a certain effect; a clinical quantity used when a substance cannot be readily isolated in pure form and its activity determined directly.
b	the amount necessary to cause a specific effect upon a specific animal or upon animal tissues.
13	Mathematics.
a	an identity element.
b	an element in a group, ring, etc., that possesses an inverse.

The claimed “any” (as in “
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. Pick out any six you like.
2	whatever or whichever it may be:
cheap at any price.
3	in whatever quantity or number, great or small; some:
Do you have any butter?
4	every; all:
Any schoolboy would know that. Read any books you find on the subject.

The claimed “one” (as in “
one
noun
10	the first and lowest whole number, being a cardinal number; unity.
11	a symbol of this number, as 1 or I.
12	a single person or thing:
If only problems would come one at a time!





The claimed “of” (as in “
of, preposition
1	(used to indicate distance or direction from, separation, deprivation, etc.):
within a mile of the church; south of Omaha; to be robbed of one's money.
2	(used to indicate derivation, origin, or source):
a man of good family; the plays of Shakespeare; a piece of cake.
3	(used to indicate cause, motive, occasion, or reason):
to die of hunger.
4	(used to indicate material, component parts, substance, or contents):
a dress of silk; an apartment of three rooms; a book of poems; a package of cheese.
5	(used to indicate apposition or identity):
Is that idiot of a salesman calling again?
6	(used to indicate specific identity or a particular item within a category):
the city of Chicago; thoughts of love.
7	(used to indicate possession, connection, or association):
the king of France; the property of the church.
8	(used to indicate inclusion in a number, class, or whole):
one of us.
9	(used to indicate the objective relation, the object of the action noted by the preceding noun or the application of a verb or adjective):
the ringing of bells; He writes her of home; I'm tired of working.
10	(used to indicate reference or respect):
There is talk of peace.
11	(used to indicate qualities or attributes):
an ambassador of remarkable tact.
12	(used to indicate a specified time):
They arrived of an evening.
13	Chiefly Northern U.S. before the hour of; until:
twenty minutes of five.
14	on the part of:
It was very mean of you to laugh at me.
15	in respect to:
fleet of foot.
16	set aside for or devoted to:
a minute of prayer.
17	Archaic. by:
consumed of worms.
The claimed “index” (as in “
index, noun, plural in·dex·es, in·di·ces.
1	(in a nonfiction book, monograph, etc.) a more or less detailed alphabetical listing of names, places, and topics along with the numbers of the pages on which they are mentioned or discussed, usually included in or constituting the back matter.
2	a sequential arrangement of material, especially in alphabetical or numerical order.
3	something used or serving to point out; a sign, token, or indication:
a true index of his character.
4	something that directs attention to some fact, condition, etc.; a guiding principle.
5	a pointer or indicator in a scientific instrument.
6	a piece of wood, metal, or the like, serving as a pointer or indicator.
7	Digital Technology.
A	a value that identifies and is used to locate a particular element within a data array or table.
B	a reference table that contains the keys or references needed to address data items.
C	the part of a search engine where website addresses are cataloged with their associated keywords in order to quickly retrieve the most relevant web pages when a user submits a search query.

wherein “arrangement” is defined, emphasis added “state of being arranged”:
noun
1	an act of arranging; state of being arranged.
2	the manner or way in which things are arranged:
a tactful arrangement of the seating at dinner.
3	a final settlement; adjustment by agreement:
The arrangement with the rebels lasted only two weeks.
4	Usually arrangements. preparatory measures; plans; preparations:
They made arrangements for an early departure.
5	something arranged in a particular way:
a floral arrangement; the arrangement of chairs for the seminar.

The claimed “label” (as in “1,2,3 and BRITISH DICTIONARY: 1,2,3 and 7 as shown below:
label
noun
1	a slip of paper, cloth, or other material, marked or inscribed, for attachment to something to indicate its manufacturer, nature, ownership, destination, etc.
2	a short word or phrase descriptive of a person, group, intellectual movement, etc.
3	a word or phrase indicating that what follows belongs in a particular category or classification:
The following definition has the label “Archit.”

wherein “attachment” is defined:
attachment
noun
1	an act of attaching or the state of being attached.

wherein “attach” is defined, emphasis added “assign”:
attach
verb (used with object)
1	to fasten or affix; join; connect:
to attach a photograph to an application with a staple.
2	to join in action or function; make part of:
to attach oneself to a group.
3	Military. to place on temporary duty with or in assistance to a military unit.
4	to include as a quality or condition of something:
One proviso is attached to this legacy.
5	to assign or attribute:
to attach significance to a gesture.











label
noun
1	a piece of paper, card, or other material attached to an object to identify it or give instructions or details concerning its ownership, use, nature, destination, etc; tag
2	a brief descriptive phrase or term given to a person, group, school of thought, etc:
the label "Romantic" is applied to many different kinds of poetry
3	a word or phrase heading a piece of text to indicate or summarize its contents
4	a trademark or company or brand name on certain goods, esp, formerly, on gramophone records
5	another name for dripstone (def. 2)
6	heraldry a charge consisting of a horizontal line across the chief of a shield with three or more pendants: the charge of an eldest son
7	computing a group of characters, such as a number or a word, appended to a particular statement in a program to allow its unique identification

wherein “statement” is defined”

BRITISH DICTIONARY DEFINITIONS FOR STATEMENT
statement
7	a computer instruction written in a source language, such as FORTRAN, which is converted into one or more machine code instructions by a compiler
statement
noun
8	Computers. an instruction or other elementary component in a high-level programming language.
















The claimed “assigned” (as in “give a label, which is assigned to each of the partial areas, to each of the plurality of unit work data” in claim 21, lines 12,13) is interpreted in view of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-7, further wherein definition 5: “ascribe; attribute” is distinguishing or further limiting in view of applicant’s disclosure, are equally applicable:
assign, verb (used with object)
1	to give or allocate; allot:
to assign rooms at a hotel.
2	to give out or announce as a task:
to assign homework.
3	to appoint, as to a post or duty:
to assign one to guard duty.
4	to designate; name; specify:
to assign a day for a meeting.
5	to ascribe; attribute; bring forward:
to assign a cause.
6	Law. to transfer:
to assign a contract.
7	Military. to place permanently on duty with a unit or under a commander.

wherein “ascribe” and “attribute” are defined:
ascribe, verb (used with object), as·cribed, as·crib·ing.
1	to credit or assign, as to a cause or source; attribute; impute:
The alphabet is usually ascribed to the Phoenicians.
2	to attribute or think of as belonging, as a quality or characteristic:
They ascribed courage to me for something I did out of sheer panic.

attribute, verb (used with object), at·trib·ut·ed, at·trib·ut·ing.
1	to regard as resulting from a specified cause; consider as caused by something indicated (usually followed by to):
She attributed his bad temper to ill health.
2	to consider as a quality or characteristic of the person, thing, group, etc., indicated:
He attributed intelligence to his colleagues.
3	to consider as made by the one indicated, especially with strong evidence but in the absence of conclusive proof:
to attribute a painting to an artist.
4	to regard as produced by or originating in the time, period, place, etc., indicated; credit; assign:
to attribute a work to a particular period; to attribute a discovery to a particular
country.
Response to Arguments

Applicant’s arguments, see remarks, pages 8,9:
“The applicant has amended drawings of FIGs. 4, 6 and 8 to remove the blank 
boxes in FIGs. 4, 6 and 8 in compliance with 37 CFR 1.121(d). Withdrawal of the drawing objection is respectfully requested.”

, filed 12/4/20, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection of figures 4,6 and 8 in the Office action of 9/4/20, page 2, has been withdrawn. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “changes in” via applicant’s remarks, page 9, emphasis added “changes in”:
“Referring to Bourlai's FIG. 1-4, Bourlai teaches "dividing the face 16 in the image 12 into a left side and a right side..." (Bourlai's col. 4, lines 39-40). However, Bourlai is silent about a detection of chronological order changes in for the left side and a right side (alleged as the claimed partial areas) based on a variation in a feature value of the frame images. As such, Bourlai fails to anticipate "detect chronological order changes based on a variation in a feature value of the frame images for each partial area" in claim 1.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Accordingly, Bourlai teaches, quoting the below 35 USC 102 rejection:
“detect chronological order changes (via “sensing…movement” comprising “changing place or position”) based (i.e., bring into being) on a variation (or “illumination variations”) in a feature value (comprised by a “face…histogram”) of the frame images for each partial area (said via “a left side and a right side”); and”.

Applicant's arguments via pages 10,11, emphasis added:
“Further referring to Bourlai's col. 5, lines 45-52, Bourlai teaches "Top hat segmentation 28 may be performed on an image 12... to further extract features from the image 12. Top hat segmentation 28 may be used to extract small elements and details from the extracted features..." (emphases added for visual aid only). However, the applicant respectfully submits that the extraction of features, small elements and details does not read on a division of the captured video into a plurality of unit work videos. In addition, Bourlai does not mention to the detection of chronological order 
changes, thus Bourlai fails to anticipate "divide the filmed video into a plurality of unit work videos which are shorter than the filmed video corresponding to the chronological order changes" in claim 1.”

filed 12/4/20 have been fully considered but they are not persuasive. The examiner respectfully disagrees since Bourlai’s “ ‘features’ or ‘small elements’ ” (Office action of 9/4/20, page 27, line 3) is a smaller thing of segmentation or a division into segments that is of another larger thing or video or i.e., a thing produced by labor featuring moving images: 
division of a video thing into a plurality of video things: 
division of the captured video into a plurality of unit work videos. 










Hamlet”) the disclosed moving images, comprised by the claimed “video” or the “captured data”, into “procedures” (claimed in claim 11, line 5) via applicant’s original disclosure:
[0021] The procedure division unit 26 compares the captured data with division reference data, which indicates an image used to specify a pause of a work, and divides the captured data into a plurality of procedures using a result of comparison. In each of the plurality of procedures acquired through division, the unit work data is selected by the selection unit 23.

wherein “procedure” is defined via Dictionary.com, emphasis added “one of the main divisions” or “a major division of…work”:
procedure
noun
1	an act or a manner of proceeding in any action or process; conduct.

wherein “act” is defined:
act
noun
1	anything done, being done, or to be done; deed; performance:
a heroic act.
2	the process of doing:
caught in the act.
3	a formal decision, law, or the like, by a legislature, ruler, court, or other authority; decree or edict; statute; judgment, resolve, or award:
an act of Congress.
4	an instrument or document stating something done or transacted.
5	one of the main divisions of a play or opera:
the second act of Hamlet.

BRITISH DICTIONARY DEFINITIONS FOR ACT (1 OF 3)
act
noun
1	something done or performed; a deed
2	the performance of some physical or mental process; action
3	(capital when part of a name) the formally codified result of deliberation by a legislative body; a law, edict, decree, statute, etc
4	(often plural) a formal written record of transactions, proceedings, etc, as of a society, committee, or legislative body
5	a major division of a dramatic work:
Currently amended) The information processing apparatus according to claim 1, the processor further configured to:
compare the filmed video with division reference data indicative of an image used to specify a pause of the work, and divide the filmed video into a plurality of procedures using a result of the comparison,
wherein the processor selects [[the]] a unit work [[data]] video for each procedure acquired through the division.
11. (Hamlet) The information processing apparatus according to claim 1, the processor further configured to:
compare the filmed video with division reference data indicative of an image used to specify a pause of the work, and divide the filmed video into a plurality of procedures or acts or divisions of work using a result of the comparison,
wherein the processor selects [[the]] a unit work [[data]] video for each procedure or act or division of work acquired through the division.








Applicant’s arguments, see remarks, pages 11,12:
“Referring to col. 13, line. 19-26 of Bourlai, "in a range of 7 to 12" is the number 11 of desired images to be captured instead of "work time for the worker to finish the unit work". Therefore, Bourlai does not anticipate "the second feature includes a work time for the worker to finish the unit work" in claim 21.”

, filed 12/4/20, with respect to claim(s) 21 have been fully considered and are persuasive. Thus, upon further consideration, a new ground(s) of rejection is NOT made, as discussed below, in view of 35 USC 103 in view of Shibuya et al. (US Patent App. Pub. No.: US 2007/0282479 A1) that teaches a feature or a time “quantity” “characteristic” comprised by fig. 10:170: “Average Time” and fig. 10:171: “Tolerance” that is a function of said fig. 10:170: “Average Time” wherein “Tolerance” is defined via Dictionary.com:
tolerance
noun
6	Machinery.
a	the permissible range of variation in a dimension of an object: Compare allowance (def. 8).
b	the permissible variation of an object or objects in some characteristic such as hardness, weight, or quantity.

SCIENTIFIC DEFINITIONS FOR TIME
time

A continuous, measurable quantity in which events occur in a sequence proceeding from the past through the present to the future. See Note at space-time.

a	An interval separating two points of this quantity; a duration.
b	A system or reference frame in which such intervals are measured or such quantities are calculated.

that includes a work time via fig. 4: “Movement Start Time Position” to finish via fig. 2:150:top row: “Finish”.


Claim Rejections - 35 USC § 101
There is no 35 USC 101 rejection since claims 1,5,7,9,11, and 18-21 are integrated into a practical application under the broadest reasonable interpretation in light of applicant’s disclosure via the claimed “unit work” i.e., “procedures” via applicant’s disclosure:
“[0041]  Returning to description with reference to Fig. 4. In step S105, the information processing apparatus 20 divides the captured data into data for respective sub procedures (hereinafter, referred to as "unit work data") at a timing when a parameter relevant to the change in the feature value of an image for each partial area satisfies the predetermined condition.”

wherein “procedures” comprises “work” as shown in applicant’s fig. 5: “MAJOR PROCEDURE” .
wherein “procedures” is defined via Dictionary.com:
procedure
noun
1	an act or a manner of proceeding in any action or process; conduct.

wherein “act” is defined:
act
noun
1	anything done, being done, or to be done; deed; performance:
a heroic act.

wherein “performance” is defined:
performance
noun
1	a musical, dramatic, or other entertainment presented before an audience.
2	the act of performing a ceremony, play, piece of music, etc.
3	the execution or accomplishment of work, acts, feats, etc.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,7,9,11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bourlai et al. (US Patent 9,922,238).
Regarding claim 1, Bourlai discloses an information processing apparatus comprising a processor (fig. 8:950: “Processor”) and a memory (fig. 8:952: “memory”), the processor configured to: (via c.20,ll. 48-64:
“FIG. 8 illustrates computing device hardware 910 that may be used in an embodiment of an image authentication system, such as one of the image authentication systems 10, 100, 400 described herein.  As shown in FIG. 8, the 
computing device 910 may include a processor 950, memory 952, a storage device 
962, a coupling for an output device 964, a coupling for an input device 966, a 
communication adaptor 968, and a camera 902.  Communication between the  processor 950, the storage device 962, the output device coupling 964, the input device coupling 966, and the communication adaptor 968 is accomplished by way of one or more communication busses 970.  It should be recognized that the control circuitry 910 may have fewer components or more components than shown in FIG. 8.  For example, if a user interface is not desired, the input device coupling 966 or output device coupling 964 may not be included with the control circuitry 910.”) 






frame images captured (via fig. 3:202: “Capture video”) from a filmed video (said via fig. 3:202: “Capture video”) of a work (comprising an “employee” asking for a “request”) performed by a worker (said “employee”), and divide (via “dividing”) each of the (“face 16”) images into a plurality of partial areas (via “a left side and a right side” via c. 4,ll. 31-52:
“At 22, the processor 950 may photometrically normalize on the face 16 for illumination invariance, for example, to eliminate the effects of illumination variations, such as local shadowing and highlights, while still preserving the essential elements of visual appearance for more efficient face recognition. Photometric normalization 22 of the face 16 may precede or follow geometric normalization 23 of the face 16. A technique, such as histogram equalization, can be performed, for example, by dividing the face 16 in the image 12 into a left side and a right side and a distribution of pixel intensity can be determined for the left side of the face 16, which may be referred to as the left tile, and for the right side of the face, which may be referred to as the right tile. The histogram equalization may be of the contrast-limited adaptive type, to normalize the pixel intensity distribution in each portion of the image 12. Histogram equalization may also be performed on the whole face 16 in the image 12. The equalized whole face image may then be combined with the equalized left side and ride side of the face to alleviate illumination variance that may exist during acquisition, for example, because of different environmental conditions existing at the time of acquisition.”; and

c.20,ll. 16-28:
“In one embodiment, the image authentication and information provision system 500 includes software that is installed on the computing device 504 to confirm the identity of the subject presenting herself or himself as described herein and may provide pertinent information regarding that person to a person to whom the subject is presenting himself or herself. The image authentication and information provision system 500 may operate by having an employee to whom the subject is presented himself or herself request that the subject place herself or himself and an identification of that person, which may be a passport, a customer loyalty card, or other identification that includes a photograph, in front of the camera 502.”);
detect chronological order changes (via “sensing…movement” comprising “changing place or position”) based (i.e., bring into being) on a variation (or “illumination variations”) in a feature value (comprised by a “face…histogram”) of the frame images for each partial area (said via “a left side and a right side”); and
divide (via fig. 1:28: “segmentation”) the filmed video (i.e., a visual media thing produced by labor featuring moving images corresponding to fig. 7:502) into a plurality of (segmented) unit work [[data]] videos (i.e., visual media things produced by labor featuring moving images corresponding to said 502) which are shorter (via said segmentation) than the filmed video (said i.e., a visual media thing produced by labor featuring moving images corresponding to said 502) corresponding to the chronological order changes (said via “sensing…movement” comprising “changing place or position” via:
c.4,ll. 31-52:
“At 22, the processor 950 may photometrically normalize on the face 16 for illumination invariance, for example, to eliminate the effects of illumination variations, such as local shadowing and highlights, while still preserving the essential elements of visual appearance for more efficient face recognition.  Photometric normalization 22 of the face 16 may precede or follow geometric normalization 23 of the face 16.  A technique, such as histogram equalization, can be performed, for example, by dividing the face 16 in the image 12 into a left side and a right side and a distribution of pixel 
intensity can be determined for the left side of the face 16, which may be referred to as the left tile, and for the right side of the face, which may be referred to as the right tile.  The histogram equalization may be of the contrast-limited adaptive type, to normalize the pixel intensity distribution in each portion of the image 12.  Histogram equalization may also be performed on the whole face 16 in the image 12.  The equalized whole face image may then be combined with the equalized left side and ride side of the face to alleviate illumination variance that may exist during acquisition, for example, because 
of different environmental conditions existing at the time of acquisition.”







“When sensing or determining when a movement, activity, or gesture has occurred, image authentication may compare two or more images 12.  In one embodiment, an image authentication system 910 has images 12 of a subject stored in a storage device 962 showing the subject making a variety of movements, activities or gestures and compares one or more current images 12 to one or more stored images 12 of the subject making the desired gesture or action.  The image authentication system 910 may then determine whether two or more images 12 contain the same subject in the same position.”

wherein “movement” is defined via Dictionary.com, emphasis added “changing place 

or position”:

movement
noun
the act, process, or result of moving.

wherein “moving” is defined:
moving
adjective
1	capable of or having movement:
a moving object.
2	causing or producing motion.
3	involved in changing the location of possessions, a residence, office, etc.:
moving expenses.

wherein “motion” is defined:
motion
noun
1	the action or process of moving or of changing place or position; movement.














. 





























Regarding claim 5, Bourlai discloses the information processing apparatus according to claim 1,
wherein the processor (950) executes the (left-right) area division process (of figures 1-4) in a case where [[the]] a (Matchers) difference (represented in fig. 1:40:Matchers) between a feature (or “features”) of a unit work video (comprising a thing produced by labor featuring moving images) and a feature (or “features”) of index data (via “stored image” “in a database”) is smaller than the predetermined (global matching) threshold (and thus no match at the global level), and
wherein the processor (950) executes the area division process (of figures 1-4) using [[the]] a (contiguous pixel-noise) parameter, which causes a division degree to be finer (due to the contiguous pixel-noise removing parameter) than a case where the area division process (of figures 1-4) is executed last time (or a step of said figures 1-4 preceding said pixel noise filtering), in a case where the area division process (of figures 1-4) is instructed (via said 950 via:
c.6,l. 56 to c.7,l.2:
“Matching of images 12 at 40 may be performed in a variety of ways.  The images 12 to be matched may include a live image of a person currently standing in front of a camera, such as the camera 302 or 304 of a mobile device 300 or camera 402, 502, and 902 described herein, an image of that person placed in front of the camera 302, 304, 402, 502, or 902 and a stored image of that person.  In certain embodiments, all three of those images 12 will be matched to assure, for example, that a live person requesting access is the same person in an image provided by that person at the time of access request and a stored image of the same person.  One or more of those three images 12 may be (or may have been) subject to processing according to one or more of the processes described above and herein.”; 








“In an embodiment of global matching 42, features that have been extracted, for example, using feature extraction 24, from a first image 12 are compared to features extracted from a second image 12. A score, which may be a ratio of matching pixels to total pixels may be determined that indicates the level of any match found between the first image 12 and the second image 12. This score or ratio measures the overlap of extracted segments between the subject image 12 and a reference image 12. The score or ratio of the two feature segmented images 12 may be computed through convolution. In convolution, the probe image may be slid pixel by pixel across the gallery image in a top to bottom and left to right fashion, comparing the two images 12 at each relative position or in the vicinity of that position, thereby making a pixel by pixel match between the images 12.”; and

c. 9,ll. 27-37.
“The score may be created for one or more of i) comparison of an image 12 taken of a live subject and a still image 12 identification photograph of that person that is provided by the live subject; ii) comparison of an image 12 taken of a live subject and a gallery image 12 stored in a database in the data storage device 962; and iii) comparison of the still image 12 identification photograph of that person that is provided by the live subject and a gallery image 12 stored in the database in the data storage device 962.  A matching decision may then be made at 52 based on those one or more scores.”).

Regarding claim 7, Bourlai discloses the information processing apparatus according to claim 1, the processor further configured to:
extract [[the]] index (Matchers) data (said via “stored image” “in a database” in the rejection of claim 5) corresponding to [[the]] a (binary segmentation assignment) label given to each of the (small) plurality of unit work (feature) [[data]] videos (said i.e., visual media things produced by labor featuring moving images corresponding to said 502) acquired through (the segmentation) division from a database (fig. 2:120: “Gallery”) which stores (or enrolls) the filmed video (via said 502).
Regarding claim 9, claim 9 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 9.


Regarding claim 11, Bourlai discloses the information processing apparatus according to claim 1, the processor further configured to:
compare (resulting in “compared” “images”) the filmed video (via said 502) with division reference data (via fig. 2: “Gallery”) indicative of an image used to specify a pause (or “a time delay”) of the work (request), and divide the filmed video (said via fig. 3:202: “Capture video” via said 502) into a plurality of procedures (as shown in both flowcharts of figure 1:52: “Identification” and fig. 4:262: “liveness determination”) using a result of the (Gallery) comparison (represented in fig. 2:128: “Match” or fig. 1:40: “Matchers” via c.7,ll. 23-58:
“Thus, in an embodiment wherein three images 12 are compared to confirm the identity of the subject, the subject holds a photograph of the subject near or next to the face of the subject while an image 12 is taken of both the live subject and the photograph.  Then, before confirmation that the live subject is approved for access by comparison of the live subject to one or more stored gallery images 12, the image authentication system 10 confirms that the live subject is the same subject depicted in the photograph.  Thus, the image authentication system 10 may further capture an image 12 of a photograph of the subject in the same image frame in which the live subject image 12 is captured using the mobile device 300 camera 302 or 304 or camera 402 or 502.  The image authentication system 10 may also cause the processor 950 (as described herein, such as with respect to FIG. 8) to separate the image of the photograph of the subject from the image of the live subject, convert the photographic image to greyscale if that image is in color, detect the eyes or ocular area of the subject in the photographic image, fix at least one of the left eye or ocular area and the right eye or ocular area in a predetermined position in a photographic image field, scale a face in the photographic image to a standard size based on the location of the eyes or ocular area in the photographic image 12, equalize lighting on a left side of the face and a right side of the face in the photographic image, binarize the photographic image, group contiguous pixels in the binarized photographic image into segments, identify features of the face in the photographic image, remove segments having fewer than a predetermined number of contiguous pixels from the features of the face in the photographic image, mask the photographic image to remove segments around the face, including ears and neck of the subject, compare the live image to the photographic image, and determine whether the live image and the photographic image display the face of the same person.”

c.12,ll. 47-49:
“Alternatively, the selection of the desired subject may initiate capture of the images 12, immediately or after a time delay of a predetermined amount of time.”), 

wherein the processor (950) selects (via fig. 3:204:selects a face) [[the]] a (small) unit work (selection-face-feature) [[data]] video (said i.e., visual media thing produced by labor featuring moving images corresponding to said 502) for each procedure (identification or liveness determination) acquired through the division (plural of claim 1).
Regarding claim 18, Bourlai discloses the information processing apparatus according to claim 1, 
wherein the processor (fig.8:950) is further configured to control to display (via fig. 7:506) a (face) selected (small) unit work (feature) [[data]] video (said i.e., visual media thing produced by labor featuring moving images corresponding to said 502 via fig. 3:204:that selects a face, too), and 
“The image authentication and information provision system 500 may process the image captured and compare that image or the resultant data from the processed image to the photograph in the identification. Such processing may be as described herein, such as with respect to the image 12 above and herein. The image authentication and information provision system 500 may further ask the requesting subject to move, act, or gesture. The image authentication and information provision system 500 then may determine whether the current subject is a live subject or matches the subject in the identification. If the image authentication and information provision system 500 determines the current subject does match the subject in the gallery then an affirmative match may be displayed on the screen 506 and pertinent information regarding that person may also be displayed on the screen 506. If the image authentication and information provision system 500 does not determine the current subject matches the subject in the identification then the lack of a confirmed match may be displayed on the screen 506.”

wherein “match” is defined via Dictionary.com, emphasis added “harmonious pair”:
match
noun
1	a person or thing that equals or resembles another in some respect.
2	a person or thing able to cope with another as an equal:
to meet one's match.
3	a person or thing that is an exact counterpart of another.
4	a corresponding, suitably associated, or harmonious pair:
The blue hat and green scarf were not a good match.).


Regarding claim 19, Bourlai discloses the information processing apparatus according to claim 18, the processor further configured to:
store in the memory (said fig. 8:952: “memory”) history (via fig. 2:120: “Enrolled” “Gallery” “?”) of selection (via fig. 2:106: “Choose Image”) performed by the processor (said 950),

















is further configured to control to display (via fig. 7:506) a selected (small) unit work (feature) [[data]] video (said i.e., visual media thing produced by labor featuring moving images corresponding to said 502 via fig. 3:204:that selects a face, too) specified (or identified) by (Gallery) history (said fig. 2:120: “Enrolled” “Gallery” “?”) corresponding to the (face) selected (small) unit work (feature) [[data]] video (said i.e., visual media thing produced by labor featuring moving images corresponding to said 502 via fig. 3:204:that selects a face, too), together (via said “displayed” “match”) with video (said i.e., visual media thing produced by labor featuring moving images corresponding to said 502 via fig. 3:204:that selects a face, too via c.5,ll. 8-27:
“Features may then be identified or extracted from the geometrically and photometrically normalized face image 16 at 24. Feature extraction may yield edges that form lines or other shaped groupings of pixels based on the subject of the photograph's physiology and the contours and geometric shape of the subject's face. Feature extraction may include anisotropic diffusion 26, which may reduce noise in the image 12 and face 16 while preserving facial content and without removing significant parts of the face image content, typically face edges, lines or other facial features that are important for the interpretation of the face image 16. Feature extraction may produce a family of parameterized images where each resulting image is a combination between the original image and a filter that depends on the local content of the original image. The images resulting from anisotropic diffusion 26 may include a convolution between the original image 12 and a two-dimensional isotropic Gaussian filter, where the width of the filter increases with the parameter. This diffusion process may thus be a linear and space-invariant transformation of the original image.”

Regarding claim 20, claim 20 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 20.


Allowable Subject Matter
The following is a statement of reasons A.-C. for the indication of allowable subject matter:  
A.	Objected claim 21 is allowable because there is no 35 USC 102 or 35 USC 103 rejection for claim 21; and


















“Applicant’s arguments, see remarks, pages 11,12:
“Referring to col. 13, line. 19-26 of Bourlai, "in a range of 7 to 12" is the number 11 of desired images to be captured instead of "work time for the worker to finish the unit work". Therefore, Bourlai does not anticipate "the second feature includes a work time for the worker to finish the unit work" in claim 21.”

, filed 12/4/20, with respect to claim(s) 21 have been fully considered and are persuasive. Thus, upon further consideration, a new ground(s) of rejection is NOT made, as discussed below, in view of 35 USC 103 in view of Shibuya et al. (US Patent App. Pub. No.: US 2007/0282479 A1) that teaches a feature or a time “quantity” “characteristic” comprised by fig. 10:170: “Average Time” and fig. 10:171: “Tolerance” that is a function of said fig. 10:170: “Average Time” wherein “Tolerance” is defined via Dictionary.com:
tolerance
noun
6	Machinery.
a	the permissible range of variation in a dimension of an object:Compare allowance (def. 8).
b	the permissible variation of an object or objects in some characteristic such as hardness, weight, or quantity.

SCIENTIFIC DEFINITIONS FOR TIME
time
A continuous, measurable quantity in which events occur in a sequence proceeding from the past through the present to the future. See Note at space-time.
a	An interval separating two points of this quantity; a duration.
b	A system or reference frame in which such intervals are measured or such quantities are calculated.

that includes a work time via fig. 4: “Movement Start Time Position” to finish via fig. 2:150:top row: “Finish”; and


“The combination does not teach the claimed “select the unit work data” when claim 21 is considered as a whole. To have Shibuya select the thresholded-image reflection of Bourlai as Shibuya’s movement element appears as hind-sight of applicant’s disclosure since Shibuya teaches selecting movement elements such as screw fastening. Thus, the claimed “select the unit work data” is not obvious within the environment of claim 21.”

Thus objected claim 21 is allowable pending the above objection of claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claim 21 is/are NOT rejected under 35 U.S.C. 103 as being unpatentable over Bourlai et al. (US Patent 9,922,238) in view of Shibuya et al. (US Patent App. Pub. No.: US 2007/0282479 A1) corresponding to PTO-892 cited as of 3/26/20 Shibuya (US Patent 8,059,863).
Regarding claim 21, claim 21 is NOT rejected the same as claim 1. Thus, argument presented in claim 1 is NOT equally applicable to claim 21. Accordingly, Bourlai teaches an information processing apparatus comprising a processor and a memory, the processor configured to: 






 [[ divide (said via “dividing”) the (said “face 16”) image into a plurality of partial areas (said via “a left side and a right side”), wherein each of the plurality of partial areas (said “a left side and a right side”) is associated with a unit work (resulting in said “features” and “small elements”) included in the work (said comprising asking for said request); 
determining whether a change (via “determining when a movement… has occurred” cited in the rejection of claim 1), of a first (face) feature of the image (said via fig. 3:202: “Capture video”) for each of the partial areas (said via “a left side and a right side”) satisfies a first predetermined condition (via fig. 3:212: “Randomized gesturing”: “Match?”: “Yes” or ”No”); 








give a label (via fig. 1:28: “binarize”: an assigned binary 0 or 1 segmentation), which is (also) assigned (via fig. 1:28: “binarize”: an assigned binary 0 or 1 segmentation) to each of the partial areas (said via “a left side and a right side”), to each of the plurality of the unit work data (at said fig. 3:214: “Detect screen reflection” using a “thresholding technique” that results in “groupings” or “the…grouping”); 
select the unit work data (at said fig. 3:214: “Detect screen reflection” using a “thresholding technique” that results in “groupings” or “the…grouping”) having a second feature (via said “thresholding technique”), which satisfies a second predetermined condition (via said “thresholding technique”), from the plurality of unit work data (at said fig. 3:214: “Detect screen reflection” using a “thresholding technique” that results in “groupings” or “the…grouping”), wherein selecting the unit work data comprises: 


compare a second feature of each of the plurality of the unit work data to [[the]] a second feature of index data corresponding to the label given to the unit work data, wherein the second feature of index data are accumulated unit work data that satisfy the second predetermined condition, and the second feature of index data includes a work time for the worker (said “employee”) to finish the unit work; and 
specify the unit work data from the plurality of unit work data in which a difference between the second feature of each of the plurality of the unit work data and the second feature of index data [[feature]] is equal to or larger than a predetermined threshold; and
present the selected unit work data (via:
c.5,ll. 8-27:
“Features may then be identified or extracted from the geometrically and photometrically normalized face image 16 at 24.  Feature extraction may yield edges that form lines or other shaped groupings of pixels based on the subject of the photograph's physiology and the contours and geometric shape of the subject's face.  Feature extraction may include anisotropic diffusion 26, which may reduce noise in the image 12 and face 16 while preserving facial content and without removing significant parts of the face image content, typically face edges, lines or other facial features that are important for the interpretation of the face image 16.  Feature extraction may produce a family of parameterized images where each resulting image is a combination between the original image and a filter that depends on the local content of the original 
image.  The images resulting from anisotropic diffusion 26 may include a convolution between the original image 12 and a two-dimensional isotropic Gaussian filter, where the width of the filter increases with the parameter.  This diffusion process may thus be a linear and space-invariant transformation of the original image.”;










“Matching of images 12 at 40 may be performed in a variety of ways.  The images 12 to be matched may include a live image of a person currently standing in front of a camera, such as the camera 302 or 304 of a mobile device 300 or camera 402, 502, and 902 described herein, an image of that person placed in front of the camera 302, 304, 402, 502, or 902 and a stored image of that person.  In certain embodiments, all three of those images 12 will be matched to assure, for example, that a live person requesting access is the same person in an image provided by that person at the time of access request and a stored image of the same person.  One or more of those three images 12 may be (or may have been) subject to processing according to one or more of the processes described above and herein.”; and

c.15,ll. 55-67:
“Two or more different image thresholding techniques can be used to convert the greyscale image to different resulting images in an embodiment of reflection detection.  One of those thresholding techniques may be used to find features of the subject at 24 and another of those thresholding techniques may be used to find reflection at 214 in an embodiment.  The predefined intensity level used to create one greyscale conversion for reflection detection 214 can be greater than the predefined level used for feature identification so that reflection that indicates the subject is not live can be detected at 214 and possibly located in the image.  For example, the reflection detection predefined intensity level may be greater than 230.
Reflection detection 214 may determine whether the number or grouping of bright pixels (over the predefined level) in the greyscale conversion created for reflection detection 214 indicates that a reflection exists in the live image 12 that may be caused by a screen or other undesirable condition that exists in the image.  For example, in an embodiment, a contiguous grouping of bright pixels that exceeds 10% of the total pixels in the image indicates that an undesirable reflection that may, for example, be caused by a screen, exist in the image and result in a determination that a reflection is detected at 214.  In another embodiment, the location of the group of bright pixels may be used as an indicator that there is an undesirable reflection.  For example, 
if the pixel grouping indicating a reflection exists primarily over the face of the subject that might be determined to be an undesirable reflection.  Alternately, if the if the pixel grouping indicating a reflection exists primarily in the background of the face of the subject, that might indicate an undesirable reflection.  In yet another example, a pixel grouping indicating a reflection that exists partially over the face of the subject and the partially over the background around the face in the image 12 might indicate an 
undesirable reflection.”).




bold above, when claim 21 is considered as a whole the claimed:
select the unit work data having a second feature, which satisfies a second predetermined condition, from the plurality of unit work data, wherein selecting the unit work data comprises: 
compare a second feature of each of the plurality of the unit work data to [[the]] a second feature of index data corresponding to the label given to the unit work data, wherein the second feature of index data are accumulated unit work data that satisfy the second predetermined condition, and the second feature of index data includes a work time for the worker to finish the unit work; and 
specify the unit work data from the plurality of unit work data in which a difference between the second feature of each of the plurality of the unit work data and the second feature of index data [[feature]] is equal to or larger than a predetermined threshold; and
present the selected unit work data.










divide (again) the captured data (via fig. 7:S18: “Generate one record of the work movement division information”) into a plurality of unit work data (as shown in fig. 3) at a timing (via fig. 2: “Start” and “Finish”) when the change (said “movement”) in the first  feature (via “recognize…fastening”) of the image (as shown in fig. 2:105) for each of the partial areas (comprised by fig. 2:150 or fig. 9:150a,150b via initially fig. 7:S18: “Generate one record of the work movement division information”) satisfies the first predetermined condition (via fig. 7:S12: “Is the button clicked?”: “Yes”); 
give a (generic) label (via fig. 4:top row: “Movement Group Name” or “Movement Element Name”: “Screw Fastening”: shown 3 times or “Movement Section Identification (Movement Section Name)”: “Valid”: shown 3 times), which is assigned (or given generically) to each of the partial areas (said comprised by the area fig. 2:150 or areas of fig. 9:150a,150b via initially fig. 7:S18: “Generate one record of the work movement division information”), to each of the plurality (as shown in fig. 3) of the unit work data (as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)”); 
select (via fig. 8:S41: “selected first work movement element”) the unit work data (said as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)”) having a second (via “analysis operator and a worker”) feature (via “recognize…fastening”), which satisfies a second predetermined (recognition) condition, from the plurality (said as shown in fig. 3) of unit work data (said as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)”), wherein selecting (said via fig. 8:S41: “selected first work movement element”) the unit work data (said as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)”) comprises: 
 [[the]] a second feature (said or “some measurement or other characteristic” via “a tolerance of the variation” comprising “((average value)x(tolerance))”) of index (or a sequential arrangement via “rearrange the work movement elements” via fig. 2:150: “No.”: “1”: “2”: “3”: “4”) data corresponding to the label (said via fig. 4:top row: “Movement Group Name” or “Movement Element Name”) given to the unit work data (said as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)”), wherein the second feature of index (said via fig. 4:top row: “Movement Group Name” or “Movement Element Name”) data are accumulated (via fig. 2:150:1st row: “Accumulation” and fig. 5:first row: “Accumulation Time”) unit work data (said as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)”) that satisfy the second predetermined (recognition) condition, and the second feature (said or “some measurement or other characteristic” via “a tolerance of the variation” comprising “((average value)x(tolerance))”) of index data includes a work time (via said fig. 2:150:1st row: “Start”) for the worker to finish (via said fig. 2:150:1st row: “Finish”) the unit work (corresponding to said fig. 3); and 




of each of the plurality of the unit work data and the second feature of index (said or a sequential arrangement via “rearrange the work movement elements” via fig. 2:150: “No.”: “1”: “2”: “3”: “4”) data [[feature]] (said or “some measurement or other characteristic” via “a tolerance of the variation”) is equal to or larger than a predetermined threshold (said “a tolerance of the variation”); and
present (as shown in figures 2 and 9-13) the selected unit work data (said as shown in fig. 3: “Work Movement Element #3 (Screw Fastening)” via:
“[0108] FIG. 10 is an example of a display screen displayed by the in-process comparison work movement processing unit 13 in the work movement analysis apparatus 10.  As a main function of the in-process comparison work movement processing unit 13, the processing unit 1 calculates statistical information of analysis information related to a movement section with respect to respective work movement elements included in a work movement of a same process and compares and displays the statistical information of the analysis information related to the calculated movement section, based on work movement division information generated by a work movement moving picture at a time when a worker repeats the work movement of the process.  In other words, the processing unit 1 calculates and displays the statistical information (hereinafter referred to as movement section analysis statistical information) of the analysis information of a movement section, based on generated work movement division information (that is, a project file).
[0112] Here, the movement section analysis statistical information displayed in 
the display area 170 is an average value, maximum value, and minimum value of a work movement time of each movement section (here, the valid movement and the invalid movement) with respect to each work movement configuring a same work movement when a worker repeats the same work movement.  In addition, in FIG. 10 
the average value is shown in a bar graph and the maximum value and the minimum 
value are shown in an error bar graph.”
a difference between the maximum value represented in the error bar graph and the average value and a difference between the average value and the minimum value represented in the error bar graph represent a variation of a worker's work movement time, and it can be generally said that the work movement is not stable when the variation is larger.  Consequently, in the embodiment an input box 171 is provided for setting a tolerance of the variation in the display screen 300.  Then in a case of a predetermined tolerance of the variation being set in the input box 171, the processing unit 1 determines whether or not any one of a difference between a maximum value and an average value and a difference between the average value and a minimum value exceeds a tolerable maximum value ((average value)x(tolerance)) defined by the predetermined tolerance:  

(maximum value of work movement time)-(average value)>(average value)x(tolerance), and 
 
(average value)-(minimum value of work movement time)>(average value)x(tolerance).”

wherein “tolerance” is defined via Dictionary.com:

tolerance
noun
6	Machinery.
a	the permissible range of variation in a dimension of an object. Compare allowance (def. 8).
b	the permissible variation of an object or objects in some characteristic such as hardness, weight, or quantity.

BRITISH DICTIONARY DEFINITIONS FOR TOLERANCE
tolerance
noun
3	the permitted variation in some measurement or other characteristic of an object or workpiece);














analysis operator and a worker can recognize at a glance that there exists a problem in a process (#1 process) of a screw fastening 1.  Then in that case the problem can be solved, for example, by such putting a more skilled person in charge of the process of the screw fastening 1 or moving some of the work movement elements of the process of the screw fastening 1 to a subsequent process (for example, #2 process).”

wherein “recognize” is defined via Dictionary.com, emphasis added “characteristics”:
recognize, verb (used with object), rec·og·nized, rec·og·niz·ing.
1	to identify as something or someone previously seen, known, etc.:
He had changed so much that one could scarcely recognize him.
2	to identify from knowledge of appearance or characteristics:
I recognized him from the description. They recognized him as a fraud.
3	to perceive as existing or true; realize:
to be the first to recognize a fact.
4	to acknowledge as the person entitled to speak at a particular time:
The Speaker recognized the congressman from Maine.
5	to acknowledge formally as entitled to treatment as a political unit:
The United States promptly recognized Israel.
6	to acknowledge or accept formally a specified factual or legal situation:
to recognize a successful revolutionary regime as the de facto government of the country.
7	to acknowledge or treat as valid:
to recognize a claim.
8	to acknowledge acquaintance with, as by a greeting, handshake, etc.
9	to show appreciation of (achievement, service, merit, etc.), as by some reward, public honor, or the like.
10	Law. to acknowledge (an illegitimate child) as one's own.
11	Biochemistry, Immunology. to bind with, cleave, or otherwise react to (another substance) as a result of fitting its molecular shape or a portion of its shape; and

"[0125] Furthermore, in the processing of the between-process comparison work 
movement processing unit 14 is provided a function that enables an analysis operator to 
easily rearrange the work movement elements of a process so called "stack breakup"
Here, when displaying the stacked bar graph of FIG. 11, in order to facilitate the
operation of the "stack breakup," firstly the processing unit 1 individually displays the 
strips of the graph indicating the average times of the work movement elements of each
process as a graphic object to be able to be selected and dragged by such a mouse cursor.  Then the processing unit 1 links individual graphic objects indicating the strips of the stacked bar graph of each process with the identification information of the 
work movement elements included in the each process in the work time stack information.  Furthermore, the processing unit 1 links a display area of the stacked bar graph of each process with the identification information of the process.”).


“[0118] Thus in accordance with the in-process comparison work movement processing unit 13, an analysis operator of a work movement can acquire statistical information such as variation information for every work movement element of a worker's work movement by a simple operation.  Accordingly, a worker can objectively know an unstable work movement element of own work and soon check the work movement by the moving picture; therefore, she/he can enhance a work skill in a shorter time.  Furthermore, this enables any of an analysis operator and a process supervisor to easily find and analyze a problem and to take countermeasures thereof.”

The combination does not teach the claimed “select the unit work data” when claim 21 is considered as a whole. To have Shibuya select the thresholded-image reflection of Bourlai as Shibuya’s movement element appears as hind-sight of applicant’s disclosure since Shibuya teaches selecting movement elements such as screw fastening. Thus, the claimed “select the unit work data” is not obvious within the environment of claim 21.

Arao et al. (US Patent App. Pub.No.: US 2019/0035087 A1 or US Patent 10,692,222) is pertinent as teaching “the work in finely divided” via fig. 2:58: “DIVIDE CONTENT” but is silent regarding the claimed “area division process” via:
[0038] The work analysis device 10 is suitable for a tool for work analysis for analyzing a video image obtained by imaging a series of motions of a worker.  Specifically, the work analysis device 10 is a computer suitable for evaluating work efficiency and the like by calculating a required time (work time) of the work.  Herein, "work" includes a plurality of motions, specifically, a set of a series of motions performed by a worker under a set plan or purpose.  A "motion" corresponds to an element constituting the work and is, for example, a minimum unit when the work is finely divided.  Hereinafter, a user who operates the work analysis device 10 to execute work analysis is referred to as an analyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663